Citation Nr: 1802463	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  16-40 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for subnormal vision.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

7.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

8.  Entitlement to service connection for essential tremors.

9.  Entitlement to service connection for erectile dysfunction.

10.  Entitlement to an effective date prior to July 2, 2013 for the award of a 70 percent evaluation for posttraumatic stress disorder (PTSD).

11.  Entitlement to a rating in excess of 70 percent for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1961 to May 1968.  His service included deployment to the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (2014); 38 C.F.R. § 20.900(c) (2017); see November 2017 Board Hr'g Tr. 2.

In the April 2014 rating decision, the RO denied a claim of entitlement to service connection for erectile dysfunction.  In January 2015, the Veteran filed a timely notice of disagreement, placing the issue into appellate status.  38 U.S.C. § 7105(a).  Accordingly, it has been added to the title page, and it will be discussed in the REMAND portion of the decision below.

In November 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ); a copy of the hearing transcript is of record.  The Veteran submitted new evidence at the hearing and waived initial consideration of that evidence by the agency of original jurisdiction (AOJ).  It was also agreed upon that the record would remain open for an additional 60 days in order to allow the Veteran to obtain and submit additional evidence; that period has expired and no additional evidence has been submitted.

The issues of service connection for a back disability, subnormal vision, peripheral neuropathy of all four extremities, essential tremors, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a back disability was denied in an April 2008 rating decision on the basis that there was no medical evidence of a diagnosis of or treatment for a back condition while in service or that it was caused by some event or experience in service.  The Veteran did not appeal this decision.  

2.  Evidence received since the April 2008 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for a back disability.

3.  The Veteran's PTSD has not approximated total occupational or social impairment at any point during the appeal period.

4.  The Veteran indicated during his November 2017 hearing, prior to the promulgation of a Board decision that he wished to withdraw the appeal of his claim for entitlement to an effective date prior to July 2, 2013 for the award of a 70 percent rating for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for a back disability have been met.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).

2.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107(b) (2014); 38 C.F.R. §§ 4.1-4.16, 4.125, 4.126, 4.130, Diagnostic Code 9400-9411 (2017).

3.  The criteria for withdrawal of the appeal for entitlement to an effective date prior to July 2, 2013 for the award of a 70 percent rating for PTSD have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  New and Material Evidence

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

Service connection for a back disability was denied in an April 2008 rating decision on the basis that there was no medical evidence of a diagnosis of or treatment for a back condition while in service or that it was caused by some event or experience in service.  New and material evidence was not received within a year of notice of the decision.  38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since the last final denial in April 2008, the Veteran submitted a statement in January 2015 describing how his back condition relates to service.  He reported that he was a helicopter crew chief while deployed to the Republic of Vietnam and there were many hard landings.  He also reported that he was a mechanic for a portion of his active service and had to work on tanks.  The steel bar used to break down over tanks and the repetitive nature of having to lift and work with the bar contributed to his back problems.

As the Veteran's statements regarding in-service events that affected his back were not of record at the time of the April 2008 denial, they are considered new evidence.  As they potentially aid in substantiating an in-service incurrence and/or nexus, they are also material to the claim.  Accordingly, new and material evidence has been received.  The claim of entitlement to service connection for a back disability is reopened.  38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).

Prior adjudicative actions by the RO did not reopen this claim or consider the new evidence on the merits.  At this point, a decision on the merits would prejudice the Veteran.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Accordingly, the reopened claim will be further discussed in the REMAND portion of the decision below.

II.  Increased Rating for PTSD

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's PTSD with persistent depressive disorder has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9400-9411.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The rating of psychiatric disorders is ultimately based upon their resultant level of occupational and social impairment.  38 C.F.R. § 4.130; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (2013).  The evaluation, however, is symptom-driven, meaning that the symptomatology should be the fact-finder's primary focus in determining the level of occupational and social impairment.  Vazquez-Claudio, 713 F.3d at 116-17.  This includes consideration of the frequency, severity, and duration of those symptoms.  38 C.F.R. § 4.126(a); Vazquez-Claudio, 713 F.3d at 117.  Significantly, however, the symptoms enumerated in the rating criteria are merely examples of those that would produce such level of impairment; they are not exhaustive, and VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vazquez-Claudio, 713 F.3d at 115; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the Board finds that the Veteran suffers from symptoms of similar severity, frequency, and duration that cause occupational and social impairment equivalent to that which would be produced by the specific symptoms enumerated in the rating criteria, then the appropriate equivalent rating will be assigned.  38 C.F.R. 4.21; Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.  

The Veteran seeks a rating in excess of 70 percent for his PTSD.  The appeal period before the Board begins on July 2, 2012, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  For the reasons that follow, the Board finds that a higher rating is not warranted.

In June 2013, the Veteran underwent a psychiatric evaluation.  He reported that he has a chronic history of symptoms of anxiety and traumatic stress related to combat in the Republic of Vietnam.  He endorsed experiencing acute anxiety (including 2-3 panic attacks per week), and symptoms of combat stress including recurrent thoughts about combat, nightmares, flashbacks, avoidance of others (including crowds), diminished interest in activities, sense of foreshortened future, difficulty with the onset and maintenance of sleep, irritability and difficulty controlling anger, difficulty concentrating, and hypervigilance.  He reported that he believed his anxiety had been exacerbated by his son's current deployment to Afghanistan, as well as persistent health concerns related to a heart attack in September 2012.

The Veteran rated his current depression an 8 out of 10 and his anxiety a 10 out of 10.  He reported that, within the last 60 days, he had experienced poor concentration, loss of interest, repetitive thoughts, feelings of guilt, angry outbursts, memory problems, avoidance of responsibilities, feeling frequently dissatisfied, weight loss, and panic attacks.  He reported that he dislikes being in crowds as he perceives there to exist a risk of threat or danger; he also experiences hypervigilance when out in public.  He reported flashbacks relating to combat in the Republic of Vietnam occur 3 to 4 times per month.  He reported nightmares relating to combat in the Republic of Vietnam occur 1 to 2 times per week.  He reported that he averages 3 to 4 hours of sleep per night, though he does suffer from obstructive sleep apnea, a nonservice-connected condition.  He reported episodic periods of subjective low mood, anhedonia, decreased energy, decreased concentration, and diminished libido.  He reported that he sometimes feels helpless or hopeless.

On objective examination, the examiner noted the Veteran was cooperative, friendly, and open.  Mental status was within normal limits.  He was oriented in all three spheres.  His speech was normal.  He endorsed that over the prior 30 day period he had been moody with a full range of affect; he became tearful when discussing his combat experiences in the Republic of Vietnam.  Cognition was within normal limits, though periodically scattered when responding to questions.  His judgment and insight were good.  The examiner diagnosed PTSD, and assigned a Global Assessment of Functioning (GAF) score of 61.

In February 2014, he underwent a VA examination.  He reported that his father was career U.S. Navy and his mother was a housewife.  He was adopted by his stepfather, who was also his mentor.  In the military, his military occupational specialty was a mechanic, and then he reenlisted as a crew chief and gunner.  After discharge from service, he went back to school and got a technical certificate in aviation mechanics.  He then joined the National Guard full time as a military technician.  He worked there until retirement in 2002.  He has been married to his wife for 50 years.  They have one adult son.  The Veteran is a high school graduate, and has a Bachelor of Arts in Business Management.  He currently owns his own business.

In evaluating whether the PTSD criterion were met, the examiner noted the following symptoms: recurrent, involuntary, and intrusive distressing memories of traumatic event; recurrent distressing dreams in which the content and/or effect of the dream are related to the traumatic event; dissociative reactions (e.g., flashbacks) in which the individual feels as if the traumatic event were recurring; avoidance of or effort to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic event, to include external reminders that arouse such memories, thoughts, or feelings; persistent and exaggerated negative beliefs or expectations about oneself, others, or the world; persistent negative emotional state; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; irritable behavior and angry outbursts; hypervigilance; exaggerated startle response; problems with concentration; sleep disturbance.

In the section subsequent to evaluating whether the PTSD criterion were met, the examiner noted the following symptoms: depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events; flattened affect, disturbance of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work-like setting, obsessional rituals which interfere with routine activities, impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner also noted an additional symptom of road rage.  The Veteran described this as feeling like he wants to cut someone off if they did it to him first, but not actually doing it.

The examiner indicated that the Veteran's mental health problems more nearly approximate occupational and social impairment with reduced reliability and productivity.

In the May 2014 notice of disagreement, the Veteran reported that he has very bad anxiety and panic attacks that occur weekly and more often if he is in a stressful situation.  He reported that if he is in such a situation, he cannot even write his own name; it is almost as if he is having a continuous panic attack.  He reported that he does not work with other people because he cannot handle all the situations that may set off his condition and cause him to lose control completely.  He reported to experiencing short term memory loss.  In that regard, he noted that he has a good memory for technical information from service, but he cannot remember the names of individuals he has just met.  He reported that before his PTSD became severe, he could recall events, times, places, and family members of individuals he worked with.

In May 2014, the Veteran sought VA treatment.  He underwent a Beck Depression Inventory, and scored 37 out of 63, indicating severe depression.  The examiner noted that the Veteran arrived early to the scheduled appointment.  He was casually and appropriately dressed and appeared sober.  His hygiene was good.  His manner was generally pleasant and cooperative.  His mood was mild irritable and anxious, with an appropriate and congruent affect.  His speech was clear and well-organized, and he was fully oriented to person, place, time, and circumstance.  No psychosis was reported, observed, or elicited.  His judgment and insight appeared good.  He denied the presence of suicidal or homicidal ideation.

In November 2017, the Veteran and his spouse testified at a hearing before the undersigned.  The Veteran and his spouse appeared to indicate that he is no longer working since his PTSD symptoms increased in severity in July 2013; however, it was then clarified that the Veteran owns his own business and acts as a consultant or technical expert/advisor, he has simply scaled back his involvement.  Board Hr'g Tr. 13-14.  His spouse testified that they go to a small church; he cannot handle large churches.  Id. at 14.  The Veteran is prescribed generic Zoloft, which helps him control his panic attacks.  Id. at 15.  Since July 2013, there has been a decrease in social interactions.  Id.  The Veteran and his spouse do not go to large concerts.  They spend time with their grandchildren.  Id.  The spouse described an incident where they had their grandchildren for a couple days and they would get into the car and sing really loud and the noise was difficult for the Veteran to handle.  Id.  The spouse also testified that they do not travel much because driving makes the Veteran tense.  Id. at 16.  The Veteran testified that he is able to remember his spouses' and grandchildren's names, at least most of the time.  Id.  He reported that he has one friend that he is real close with; he talks to him on the phone frequently.  Id. at 17-18.  He is able to maintain his hygiene.  Id. at 18.  He reported that he has panic attacks probably a couple times a week on average, though it depends on what kind of stress he is under.  Id. at 19.  He reported that the most prevalent symptoms of his condition are the nightmares and panic attacks.  Id. at 19-20.  It was noted that he receives all of his mental health treatment through VA; however, a private doctor prescribed him a generic version of Zoloft to control his panic attacks.  Id. at 15, 20.

Based on a review of all of the evidence of record, the Board finds that the Veteran's current 70 percent rating for PTSD is appropriate.  The evaluation of mental health disorder is ultimately based on the degree of occupational and social impairment; however, this determination is symptom-driven.  In that regard, the Veteran's PTSD has manifested in symptoms that fall within a range of 30 percent to 70 percent disabling, as identified by the rating criteria.  Consistent with the lower end of that range, the Veteran has endorsed symptoms of depressed mood, nightmares, low energy, fatigue, anhedonia, irritability, sometimes feeling hopeless or helpless, anxiety, suspiciousness, hypervigilance, chronic sleep impairment, decreased concentration, diminished libido, and mild memory loss (such as forgetting names, directions, and/or recent events).  The symptoms he endorses that would approximate a 50 percent rating include flattened effect, panic attacks more than once a week, disturbance of motivation and mood, and, arguably given a relative lack of friends outside of the family and subjective assertions that working with others would be difficult, difficulty in establishing and maintaining effective work and social relationships.  The symptoms he endorses that approximate a 70 percent rating include difficulty adapting to stressful circumstances (including work or a work-like setting), panic or near continuous panic during periods of high stress, obsessional rituals which interfere with routine activities, and impaired impulse control.

The Board is aware that the February 2014 VA examiner indicated that the Veteran's mental health problems caused occupational and social impairment with reduced reliability and productivity, consistent with a 50 percent rating.  The Board also notes that the June 2013 VA psychiatric evaluation included a GAF score of 61, indicative of some mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well and has some meaningful interpersonal relationships.  Notwithstanding such characterizations, his symptomatology does include more severe symptoms, as described above, that fall within the criteria of a 70 percent rating.  The symptoms also produce wide-ranging effects on most areas in the Veteran's life, as contemplated by the criteria for a 70 percent rating.  Resolving all reasonable doubt in his favor, his PTSD more nearly approximates the criteria for a 70 percent rating.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's PTSD has not more nearly approximated the criteria corresponding to a total 100 percent rating.  In reviewing the symptoms that could approximate such a rating, the Board finds the Veteran does not experience gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, or disorientation to time or place.  At the November 2017 Board hearing, he noted that can remember his grandchildren's names but then corrected himself and indicated that he remembers them most of the time.  The Board does not find this degree of memory loss to approximate that contemplated by a 100 percent rating.  While the Veteran's statements are competent and credible, the severity of this memory loss has been described as mild on all medical evaluations and the Veteran has not asserted otherwise.  It is also noted that mild memory loss, to include for names and events, is included in the rating criteria beginning at a 30 percent rating.  Thus, the Veteran's symptomatology does not more nearly approximate the criteria corresponding to a 100 percent rating.  Reviewing the level of occupational and social impairment caused by those symptoms, the Board finds that this, too, does not correspond to a total rating.  The Veteran does not have total occupational impairment.  He owns his own business and, while his involvement in the business has decreased in recent years, he continues to act as a consultant or technical expert/advisor.  The Veteran also does not exhibit total social impairment.  He has a healthy marital relationship of over 50 years, good relationships with his son and grandchildren, he attends a small church, and he has a close friend with whom he speaks over the phone.  There is no doubt to be resolved; the Veteran's PTSD does not more nearly approximate total social or occupational impairment.  A total, 100 percent rating is not warranted.

The Board has considered the applicability of staged ratings.  The Veteran's PTSD has been rated 70 percent disabling for the entire appeal period.  This is the second highest rating available for mental health disorders, and at no point during the appeal period has his PTSD more nearly approximated the criteria for a total, 100 percent rating.  Accordingly, the use of staged ratings is not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).

In sum, the Veteran's PTSD warrants a 70 percent rating, but no higher, for the entire appeal period.  As this is his current evaluation, the claim for an increased rating is denied.  There are no additional expressly or reasonably raised issues presented on the record.

II.  Withdrawal of Appeal for Effective Date Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The withdrawal may be made by the Veteran or by his or her authorized representative, and it must be in writing or be made on record during a hearing.  38 C.F.R. § 20.204. 

The Veteran indicated during his November 2017 hearing, prior to the promulgation of a Board decision that he wished to withdraw the appeal of his claim for entitlement to an effective date prior to July 2, 2013 for the award of a 70 percent rating for PTSD. Thus, the Veteran has withdrawn this appeal and there remain no allegations of error of fact or law for appellate consideration.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.


ORDER

The claim of service connection for a back disability is reopened; to this limited extent only, the appeal is granted.

A rating in excess of 70 percent for PTSD is denied.

The appeal of the claim for an effective date prior to July 2, 2013 for the award of a 70 percent rating for PTSD is dismissed.


REMAND

I.  Service Connection for a Back Disability

VA treatment records show a current diagnosis of osteoporosis.  See, e.g., VA treatment record (8/15/2015).  The Veteran also asserts that he has a diagnosis of degenerative disc disease; however, a diagnosis for that condition is not found in the record.  Nonetheless, he does have a current disability.

The Veteran asserts that his current back disability is related to service, and that chronic symptoms of back pain have continued from service.  While his April 1968 separation examination was negative for a back disability, his service treatment records (STRs) do document complaints of back pain in October and December of 1964.

Given that there exist a current disability and notations of back pain in service, the Board finds that the low threshold of McLendon has been met; VA has a duty to assist the Veteran in substantiating his claim by providing an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  Such an examination should be scheduled on remand.

During the November 2017 Board hearing, several private medical providers who treat the Veteran's back condition were identified.  These include a Drs. Tipton, Davidson, and Wade.  Board Hr'g Tr. 25-30.  On remand, the Veteran should provide, or authorize VA to obtain, all non-VA treatment records related to his back condition, to include records from the private doctors identified above.  38 C.F.R. § 3.159(c)(1).

II.  Service Connection for Subnormal Vision

During the November 2017 Board hearing, the Veteran testified that he receives annual treatment for his vision from Dr. Knieriem at Scott and White Hospital.  Board Hr'g Tr. 35.  He indicated that he has seen this doctor for the past 5 or 6 years.  On remand, the Veteran should provide, or authorize VA to obtain, all non-VA treatment records related to his eyes, to include records from Dr. Knieriem.  38 C.F.R. § 3.159(c)(1).

III.  Service Connection for Essential Tremors and Peripheral Neuropathy

The evidence shows the Veteran is treated for essential tremors by private neurologists at Neurology Solutions Consultants, P.A.  A May 2015 Disability Benefits Questionnaire (DBQ) completed by a physician's assistant at that practice provided a diagnosis of essential tremors, and a letter authored by the same physician's assistant, and submitted with the DBQ, indicated that the tremors began immediately after returning from the Republic of Vietnam and have continued therefrom - this etiology is apparently based on the Veteran's assertions as it is not shown in his service records or any other medical evidence of record.  A February 2016 letter from Dr. R.I. at Neurology Solutions Movement Disorders Center provides an additional positive nexus opinion.  The doctor opined that the essential tremors are related to exposure to herbicides in the Republic of Vietnam based on the effects that pesticides such as Agent Orange may have on the brain.

Notwithstanding this potentially favorable evidence, the actual treatment records from Neurology Solutions Consultants, P.A., have not been obtained.  Such treatment records could confirm, and show the basis for, the apparent diagnosis of essential tremors.  On remand, the Veteran should provide, or authorize VA to obtain, all non-VA treatment records related to his essential tremors, to include records from Neurology Solutions Consultants, P.A., and Neurology Solutions Movement Disorders Center.  38 C.F.R. § 3.159(c)(1); see February 2016 letter from Dr. R.I. (the Veteran was first seen at Neurology Solutions Movement Disorders Center on March 9, 2015).

Regarding the claims of service connection for peripheral neuropathy of the upper and lower extremities, the Board notes that the record does not currently contain a competent diagnosis of peripheral neuropathy.  "In the absence of proof of a current disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Adjudication of these claims, however, would be premature as they are based on the existence of neurological disabilities and the Board is obtaining private medical records from a neurology practice on remand.  Accordingly, adjudication of these claims is deferred.  On remand, the Veteran should provide, or authorize VA to obtain, all non-VA treatment records related to his peripheral neuropathy.  38 C.F.R. § 3.159(c)(1).

IV.  Service Connection for Erectile Dysfunction

In the April 2014 rating decision, the RO denied a claim of entitlement to service connection for erectile dysfunction.  In January 2015, the Veteran filed a timely notice of disagreement, placing the issue into appellate status.  38 U.S.C. § 7105(a).  To date, a statement of the case has not been issued.  Remand is required for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Contact the Veteran and ask him to identify all sources of non-VA treatment for his back disability, eye condition, essential tremors, and peripheral neuropathy.  He is asked to provide, or authorize VA to obtain, all non-duplicative private treatment records relating to these conditions.

Regarding the back disability, he has specifically identified treatment by private Drs. Tipton, Davidson, and Wade.  

Regarding the eye condition, he has specifically identified private treatment by Dr. Knieriem at Scott and White Hospital.

Regarding essential tremors, the record shows he has been treated at Neurology Solutions Consultants, P.A., and at Neurology Solutions Movement Disorders Center.  Treatment at the latter location began in March 9, 2015.

Regarding peripheral neuropathy, the Veteran is asked to identify any non-VA treatment.

All efforts to obtain identified records must be fully documented in the claims file.  If such records are not found, the claims file must be clearly documented to that effect and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his back disability.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with the examination.

The examiner is asked to provide a diagnosis or diagnoses for the Veteran's current back condition.

For each diagnosed condition, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that it was incurred in, or is otherwise related to, active service.

A complete rationale must be provided for all opinions expressed.  The rationale should discuss the pertinent evidence of record, to include the Veteran and his spouses' lay statements, to include those provided at the November 2017 Board hearing.

4.  Issue a statement of the case for the claim of service connection for erectile dysfunction.  The issuance should include notice of the need to file a substantive appeal to perfect this claim to the Board.

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


